Citation Nr: 1635150	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-36 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran had active duty from October 1965 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

In the Veteran's September 2010 VA Form 9, the Veteran requested a hearing before the Travel Board. However, in an October 2010 correspondence, the Veteran stated that he no longer wants a personal hearing. As such, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.702 (e) (2015) (withdrawal of hearing request). 

This matter was previously remanded for further development and adjudication in March 2014. However, as explained further below, this matter must once again be remanded for additional development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he hurt his back while on combat patrol in Vietnam. In a September 2010 correspondence, the Veteran explains that while on river patrol, his boat hit a small island and that the hit threw him up in the air and caused him to come down on his back and land on the edge of the gun mount. The Veteran further notes that after Vietnam, while serving on the USS Norris DD 859 in the Mediterranean, he loaded projectiles, and "got down in his back and had pain running from his back down his right leg." He states that he could hardly move. He also notes that he went to the doctor in port and was given some anti-inflammatory and was sent back to ship. He asserts that he got better, but that he experienced pain again before he was discharged. He argues that he reported this upon discharge, but that it was noted as a pulled hamstring. The Veteran's September 1969 discharge examination notes abnormal spine, musculoskeletal, with an noted explanation that the Veteran "complains of his right hamstring ligament pain x 1 year."

As the March 2014 remand notes, the record contains private treatment records indicating treatment beginning in September 1980, three back surgeries, and a report of a work injury of the back in 1980. The March 2014 remand directed the RO to schedule the Veteran for a VA examination of his back, and to obtain an opinion as to the etiology of the Veteran's current back disability.

Accordingly, the Veteran was afforded a VA examination in May 2014. The VA examiner found that the Veteran has a current diagnosis of severe contusion to lumbar spine, lumbosacral sprain (severe with herniated disc and radiculopathy), and mild to moderate level degenerative of thoracolumbar spine. The Veteran reported his in-service injury and reported that he did complain of his back and leg pain during service, but that this was reported as right hamstring pain on his discharge examination report. The examiner considered the Veteran's contentions and concluded the following:
"I do agree that this documentation complaint may actually be documentation of the effects of his claimed lumbar spine injury. Also, I do opine that as this apparently happened in a combat area with enemy soldiers close by and so I do believe there is reason to believe his claim of injury to his lower back. However, as he does admit that the 'ruptured disc' that he claims was caused by his incident while in RVN, was actually considered to be a work-related injury, by the 'railroad' as either they or their insurance company did pay for his surgery. The problem with his claim is that apparently he did not seek medical attention for his low back condition, until after he had the acute herniated disc at work in 1979."

Thus, the examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness. The rationale provided states, "while I may believe the history that he told me about the on duty boating accident in RVN, the reality is that he apparently sought no medical care until after he developed a severe low back pain at work in about 1979 and then required three lumbar disc surgeries after that incident that was legally considered to be a work related condition."

However, after a review of the May 2014 VA examination and opinion, the Board believes that it leaves open the question as to whether the Veteran's in-service low back injury has contributed to the level of the Veteran's current disability to any degree, thus requiring an addendum opinion. Specifically, the examiner is directed to opine as to whether the Veteran's in-service low back injury exhibited continued symptomatology up to and beyond the intercurrent post-service 1979 work-related injury, and whether there were residuals of the in-service injury that contributed in any way to the degree of severity of the Veteran's current overall low back disability.

The Board notes that although the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, the lack of such medical records does not, in and of itself, render the lay evidence not credible. See Buchanan v. Nicholson, 451 F.3d 1336 Fed. Cir. 2006); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Therefore, while the absence of post-service treatment is a factor that may relied upon, it is only one of several factors to be relied upon.

Thus, on remand, the Board directs the VA examiner to provide an addendum opinion with a complete rationale that is supported by additional factors. Although the VA examiner appears to attribute the Veteran's back condition to post-service circumstances, it is unclear if he considered the complete history of the development of the disorder, to include his reports as to progressive symptoms and pain from the in-service injury, since service. 

On remand, the Board also directs the RO to correct the electronic claims file on VBMS and Virtual VA and ensure that the electronic record contains the proper documents. Upon review of the claim, the Board found there to be several misfiled documents belonging to a different Veteran and his claim. Therefore, on remand, the RO is instructed to correct and review such scanning and electronic filing errors. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any ongoing and outstanding treatment records, to include VA treatment records and private treatment records. For any private treatment records, request from the Veteran any releases necessary for VA to secure such records. Should any outstanding treatment records exist, obtain copies of all pertinent records and associate them with the electronic claims file.

2. The RO is to review the scannings and electronic files contained within the Veteran's claims file on VBMS and Virtual VA. The RO is to correct the electronic claims file and ensure that the electronic record contains the proper documents and are appropriately labeled. All misfiled documents belonging to a different Veteran and his claim must be corrected, to include removal from the Veteran's claims file. 

3. After completing the foregoing development, the AOJ should refer the Veteran's claims file to the May 2014 VA examiner (or a suitable substitute if that VA examiner is unavailable) for a clarifying opinion as to the nature and etiology of the Veteran's current low back disorder. The examiner must note that the claims file and this remand have been reviewed. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination.

The examiner is to answer the following questions:

(a) Is it at least as likely as not (a fifty percent probability or greater) that any of the symptomatology associated with the Veteran's current low back disability was initially manifested in and continued since service?

(b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's conceded in-service injury contributed in any way to the severity of the Veteran's current low back disability? And if so, to what level?

A detailed rationale for the opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

In rendering the requested opinion, the examiner is instructed to specifically acknowledge the Veteran's assertions. It is noted in that regard that the examiner has appropriately found the Veteran to be a reliable historian as to his service and his report of his activities and experiences in service. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Furthermore, it should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is to provide a clear rationale for all opinions and a discussion of the facts and medical principles involved.

If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Ensure compliance with the above directives. Review the addendum opinion. If deficient in any manner, return the opinion to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

